Citation Nr: 0403000	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Glenn Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1972 to 
January 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board, and in December 1998, 
the Board issued a decision which denied entitlement to 
service connection for PTSD.  The veteran appealed the 
Board's December 1998 decision to the United States Court of 
Appeals for Veterans Claims (Court), which, by an Order dated 
in October 2000, vacated the Board's decision denying 
entitlement to service connection for PTSD.  The issue was 
again before the Board in July 2001 and June 2003, at which 
times it was remanded for additional evidentiary development.  

By way of background, the Board observes that a claim of 
entitlement to service connection for an acquired psychiatric 
disability was denied by the RO in December 1995.  The 
veteran appealed that denial to the Board, and the Board 
denied the appeal in May 1996.  The veteran then appealed the 
Board's decision to the Court, and the Court affirmed the 
Board's decision in March 1998.  It appears that PTSD was not 
considered in those decisions.  The issue of entitlement to 
service connection for PTSD is therefore being addressed as 
an original claim rather than an attempt to reopen a prior 
final decision.  

Further, the only issue now before the Board is entitlement 
to service connection for PTSD.  A request to reopen the 
claim of service connection for an acquired psychiatric 
disability was denied in a May 1998 rating decision from 
which the veteran did not appeal.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's claimed inservice stressors have not been 
verified.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (1996); 38 C.F.R. §§ 3.303, 
3.304 (1996); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001)  [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Although the 
veteran's claim was received in February 1997, before the 
November 9, 2000 effective date of the new law, the VCAA 
appears to be applicable in the present case because the 
claim remained in a pending status before the Board.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Notice

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary,  
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v.  
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In the present case, the statement of the case and the 
supplemental statements of the case cite the applicable law 
and regulations and explain why the RO denied the veteran's 
claim.  The August 2003 supplemental statement of the case 
sets forth the text of the VCAA regulations.  

In addition, the record shows that RO letters to the veteran 
in September 2001 and July 2003 furnished notice duty to 
assist obligations under the VCAA.  The collective effect of 
the letters was to provide detailed information concerning 
the evidence needed to support his claim for PTSD.  The 
letters advised the veteran of the evidence already obtained 
and further advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment and if he filled out the appropriate consent form 
where applicable.  The letters explained that the RO would 
help him obtain evidence such as medical records if he 
furnished enough information to enable VA to request them.  
The forms required to authorize the release of private 
medical records to VA were provided.  The letters 
collectively served to put the veteran substantially on 
notice of the requirements of the law, the evidence needed to 
support his claim, the information he must supply to permit 
VA assistance in developing his claim, and the evidence to be 
procured by VA in furtherance of its duty to assist pursuant 
to the requirements of Quartuccio.  

The Board would note that the September 2001 letter was not 
legally sufficient under the statutory requirements then in 
effect, since it requested a 60-day reply and did not 
adequately explain that the veteran had a full year in which 
to submit the requested information or evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of  
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary  
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed.  
Cir. 2003).  The veteran's representative has also noted in 
correspondence dated in February 2002, that the veteran had 
not been afforded one year within which to supply additional 
evidence prior to the RO's adjudication.  However, it appears 
that the RO's July 2003 did inform the veteran that he had 
one year to submit evidence.  At any rate, revisions to 38 
U.S.C.A. § 5103 contained in the recently-enacted Veterans 
Benefits Act of 2003, which was made effective retroactively 
to November 9, 2000, the effective date of the VCAA, specify 
that VA is not prohibited from making a decision on a claim 
before the expiration of the one-year period after a notice 
to the veteran and his representative of the information 
needed to complete an application for benefits.  See the 
Veterans  Benefits Act of 2003, P.L. 108--183, § ___, 117 
Stat. 2651,  ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. 
§ 5103(b)].  Any deficiency regarding the time period during 
which the veteran could submit additional evidence has thus 
been rectified by operation of the new law.  

Lastly, the Board notes that in its recent decision in the 
case of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App.  
Jan. 13, 2004), the Court held that to satisfy the statutory 
requirements set forth in 38 U.S.C. § 5103(a), a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction] decision on a 
service-connection claim."  To be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The September 2001 letter sent to the veteran clearly did not 
satisfy the timing requirement established by the Court since 
it was sent after the February 1997 rating decision on 
appeal.  See Pelegrini v.  Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  However, VCAA had not even been enacted 
at the time of the February 1997 rating decision from which 
this appeal arises, and it was therefore impossible for VCAA 
notice to be furnished prior to the initial denial.  The 
Board notes, however, that the veteran appealed the February 
1997 RO decision to the Board and in a December 1998 
decision, the claim was denied.  Significantly, the veteran 
appealed the Board's December 1998 decision to the Court who 
then vacated it and returned it to the Board due to a change 
in law which occurred during the pendency of the appeal.  In 
July 2001, the Board remanded the issue of entitlement to 
service connection for PTSD back to the RO.  The September 
2001 letter was sent prior to the RO's readjudication of the 
claim which occurred in December 2001.  Additionally, 
development of the claim took place after the February 1997 
rating decision, and by the time the veteran's claim was re-
adjudicated in December 2001, the claim had been fully 
developed to the extent possible in the same manner as if a 
notice complying with the Pelegrini requirements had been 
timely sent.  Moreover, the veteran has been represented 
throughout this appeal by a representative who has shown 
through his communications and briefs that he is well-aware 
of the provisions of VCAA.  The Board believes that the lack 
of a Pelegrini notice before the initial adjudication of the 
veteran's claim did not have the effect of prejudicing his 
claim and that consideration of the appeal may proceed.  
Bernard v. Brown, 4 Vet. App. 384  (1993).  

Duty to assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
service department medical and personnel documents and all 
available VA treatment records have been obtained and are of 
record before the Board.  Private medical records have been 
obtained.   The record does not identify any additional 
private medical records for which reasonable procurement 
efforts have not been made.    

The veteran's representative has argued that the veteran must 
be afforded a new VA examination for PTSD.  The Board notes 
the duty to assist under the VCAA also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The Board 
concludes, however, that no useful purpose would be served by 
delaying the claim in order to examine the veteran or obtain 
a medical nexus opinion.  See Charles v. Principi, 16 Vet.  
App. 370, 374-75 (2002).  In the absence of evidence of a 
verified PTSD stressor, referral of this case for an opinion 
as to the etiology of the PTSD would, in essence, place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the post service 
disability (or claimed post service disability) and his 
military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  The veteran's representative has acknowledged 
that the veteran has not responded to several requests for 
additional information concerning his alleged in-service 
stressors.  Referral of this case for a nexus opinion under 
the circumstances here presented would therefore be a useless 
act.  Additionally, the veteran's representative correctly 
points out that the Board's June 2003 remand only required 
that a new examination be obtained if, and only if, a 
confirmed stressor was found to exist.  Therefore, without 
verification of the claimed stressors, the RO's failure to 
obtain a VA examination is in compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that in the circumstances 
of this case, additional efforts to assist him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Service Connection Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2003).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation1 will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. § 
3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The Board acknowledges at this point that the claims file 
includes diagnoses of PTSD by competent medical personnel.  
Private medical records dated in May and June of 1996 include 
diagnoses of PTSD along with depression.  There is also 
medical evidence of record which includes diagnoses of mental 
disorders other than PTSD including personality disorders and 
dysthymic disorder.  However, the claim has been denied by 
the RO because attempts to verify the claimed non-combat 
stressors have been unsuccessful.  The Board notes the 
veteran has not alleged that he participated in combat and 
his military personnel records are devoid of any indication 
that he participated in combat.  

With respect to non-combat stressors, the Court has held that 
credible supporting evidence of a non-combat stressor may be 
obtained from service records or other sources.  See Moreau  
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
also held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  See Dizoglio v. Brown,  
9 Vet. App. 163 (1996).  Therefore, as the veteran is not 
alleging that he engaged in combat, his statements alone 
regarding the claimed stressors may not be accepted, but must 
be corroborated.  This requirement is the same under both 
versions of 38 C.F.R. § 3.304(f).

Factual Background

The veteran was found to be without defects at the time of 
his service entrance examination which was conducted in July 
1972.  

In  May 1973, it was noted that the veteran attempted 
suicide.  He reported that he was very depressed.  The 
impression was suicidal gesture and question depression.  A 
separate annotation indicated that no depression was noted 
and that the veteran had immature responses and judgment.  It 
was his fourth suicide attempt.  

A separate medical record dated in May 1973 includes the 
diagnosis of personality trait disturbance, immature 
personality.  It was determined that the disability was not 
incurred in the line of duty and was not due to the veteran's 
own misconduct.  

On a Report of Medical History which was completed by the 
veteran in May 1976, he reported that he had or had had 
depression or excessive worry as well as nervous trouble.  No 
pertinent abnormality was noted on the report of the service 
separation examination which was conducted in May 1976.  

A May 1976 letter associated with the service medical records 
indicates that the veteran had been evaluated on different 
occasions for complaints of nervousness, insomnia, and poor 
control of his temper.  The author noted that the veteran had 
a long history of emotional difficulties throughout the 
course of his three years of military service.  He had been 
hospitalized four times for drug abuse.  It was the consensus 
of the Mental Hygiene Consultation Service that the veteran's 
difficulties related to a long standing personality disorder.  
It was suggested that the veteran be removed from military 
service due to his psychiatric problems.  

The veteran's service personnel records do not include any 
indication that the veteran participated in combat.  He 
served in Germany from January 1973 to March 1974, as a cook, 
casual and as a chaplin's assistant.  

The veteran was hospitalized at a VA facility in September 
1978.  The diagnosis at that time was situational 
maladjustment.  He reported that he was upset and depressed 
due to having lost his job and also due to the fact that his 
wife was hospitalized.  

A VA medical record dated in April 1992 indicates that the 
veteran sought treatment for depression.  The assessment at 
that time was dysthymia, rule out panic disorder and marital 
problems.  

On examination in May 1992, the veteran reported witnessing a 
women who was blown up by a landmine as she attempted to 
cross from East Germany to West Germany.  The impression from 
the examination was adjustment disorder with depression.  

On VA examination in November 1995, the veteran reported that 
he witnessed a body hanging outside a window, apparently a 
suspected drug informer.  He reported that he was being 
treated for depression at the time of the examination.  The 
Axis I diagnosis from the examination was history of polydrug 
abuse and the Axis II diagnosis was personality disorder with 
immature and passive dependent aspects.  

Private clinical records dated in 1995 and 1996 indicate that 
the veteran was being treated for depression and anxiety.  At 
the time of a private psychiatric evaluation which was 
conducted in March 1995, the veteran reported the presence of 
depressive symptoms which had been present for a number of 
years.  The diagnosis was recurrent major depression, rule 
out dysthymia, rule out adjustment disorder with depressed 
mood as well as rule out various personality disorders.  

A private clinical record dated in May 1996 included the Axis 
I diagnoses of recurrent major depression and PTSD.  No 
military stressors were noted.  A separate record dated the 
same month includes the notation that the veteran had a long 
standing history of depression dating back to his late teens.  

A private clinical record dated in June 1996 includes the 
diagnoses of depression and PTSD.  It was noted that the 
author did grief work with the veteran connected to his 
military experience witnessing murders.  

The veteran underwent psychological testing in January 1997.  
At that time, he reported witnessing the death of another 
individual and interpreted that death as a threat to his own 
physical integrity.  He reported that he witnessed a man 
hanging from a window and felt that it was related to a drug 
investigation.  He reported that he witnessed other violent 
deaths when he was assigned as a cook at the border.  He was 
not involved in combat and never fired a weapon.  It was 
noted that testing revealed that the veteran had many of the 
symptoms associated with PTSD.  The events he described 
during his tour of duty in Germany did seem to meet the 
criteria established in DSM-IV but they were not as 
convincing was is typical for the diagnosis.  

A VA PTSD examination was conducted in January 1997.  It was 
noted that psychological testing suggested that the veteran 
had many of the symptoms of PTSD.  With regard to traumatic 
incidents, the veteran reported that he heard about someone 
from his unit who was thrown out of a second story window in 
his barracks.  He thought this was related to informing on 
drug use.  He also reported hearing of someone hanging 
himself in the unit just before the veteran arrived there.  
The veteran reported that he did not witness or experience 
the events, however, they caused him to be somewhat anxious 
and leery when he first got to his unit.  He reported his 
main stressor was when he and a fellow serviceman were in an 
area where they were not supposed to be when they witnessed 
East Germans shooting at someone who was trying to cross over 
to the west.  He reported that he witnessed the body go down 
at about 100 yards, but he did not go closer and he did not 
see any evidence of blood or other consequences of the 
shooting.  He indicated that he could not tell anyone about 
the incident as he was not supposed to be there.  He denied 
witnessing any other traumatic events.  He denied being in 
combat, firing his weapon or being shot at.  The examiner 
noted that the veteran described what appeared to be a 
history of depression and some paranoia starting in the 
military service, at the same time as his amphetamine and 
marijuana use started.  The Axis I diagnoses from the 
examination were history of likely substance induced 
affective and paranoid disorder; dysthymic disorder, rule out 
major depressive disorder.  The Axis II diagnosis was 
personality disorder, not otherwise specified.  The examiner 
noted that the veteran's report of a traumatic event was 
somewhat atypical in comparison to the range of other traumas 
seen by the examiner.  The veteran reported witnessing a 
shooting from approximately 100 yards away, to which he was 
unable to see the results of the shooting.  It was also noted 
that during this incident, the veteran was intoxicated with 
hashish, which also confused the picture.  The examiner 
opined that the veteran's description of symptoms related to 
a traumatic stressor did not meet the criterion for PTSD.  
The examiner also opined that the veteran's criterion A 
stressor for PTSD was of questionable intensity.  

In July 2001, the Board remanded the case back to the RO in 
order for the RO to attempt to verify the veteran's claimed 
in-service stressors.  In September 2001, the RO sent a 
letter to the veteran requesting information pertaining to 
his alleged in-service stressors.  He did not respond to this 
letter.  

In April 2002, the U. S. Armed Services Center for Research 
of Unit Records reported that it was unable to verify any of 
the veteran's claimed in-service stressors as insufficient 
information had been supplied.  This agency responded that 
the veteran had to supply specific dates, within sixty days 
of the incident, locations of the incidents and full names of 
the casualties.  

In January 2003, the Board attempted to verify the veteran's 
claimed in-service stressors.  The Board requested the U. S. 
Armed Services Center for Research of Unit Records to verify 
four incidents which the veteran alleged had occurred between 
January 1973 and October 1974 while he was serving with the 
3/11 Armored Calvary.  The four reported incidents were where 
East German troops shot someone trying to escape from East 
Germany; an incident wherein a women trying to escape from 
East Germany was blown up by a land mine; an incident where a 
service person was thrown out of a second story window of a 
barracks; and an incident where a service person in the 
veteran's unit hung himself.  

In July 2003, the RO again sent a letter to the veteran 
requesting that he provide specific information regarding his 
claimed in-service stressors.  The veteran never responded to 
the request for additional information.  

Analysis

The Board finds that service connection is not warranted for 
PTSD based on a lack of a verified inservice stressor.  The 
service personnel records do not demonstrate that the veteran 
participated in combat and he has not alleged such 
participation.  All the reported in-service stressors 
concerned non-combat related situations.  As such, these 
stressors require credible supporting evidence from service 
records or other sources for verification.  

The veteran's self-reported stressors consists of witnessing 
East German Border Guards shooting a person trying to escape 
to West Germany; an incident wherein a women trying to escape 
from East Germany was blown up by a land mine; an incident 
where a serviceperson was thrown out of a second story window 
of a barracks; and an incident where a serviceperson in the 
veteran's unit hung himself.  The Board notes that, with 
regard to all of the above stressors, the veteran has not 
provided sufficient evidence to conduct a meaningful search 
of records which could verify the claimed in-service 
stressors.  He failed to provide specific locations, dates, 
unit descriptions or names of participants.  Additionally, he 
has provided conflicting accounts of some of the claimed 
stressors.  While he reported in November 1995 and January 
1997 that he actually witnessed a body hanging from a window, 
at the time of a January 1997 VA examination, he reported 
that he did not actually witness the hanging body but was 
only informed of the incident.  Significantly, he also 
reported that his major stressor, witnessing the shooting of 
a person by East German soldiers, was not reported to anyone 
as he was not supposed to be where the event took place.  
Regardless of these facts, the RO did attempt to verify the 
veteran's allegations, without success.  

There is no official verification that the veteran witnessed 
the claimed stressors.  However, the Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet.  App. 389, 395 (1996).  Nevertheless, the 
record does not include any such additional verifying 
evidence such as statements from fellow service members.  

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating the 
veteran's claimed stressors.  While there are diagnoses of 
PTSD in the present case, applicable law provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  In sum, as the evidence does not show 
that the engaged in combat and the claimed stressors are 
otherwise unverified, there is therefore no basis for finding 
that service connection for PTSD is warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



